DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the amendment after final dated 4/27/2021.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a device for cell culture comprising a plurality of circular portions, a plurality of caps, each cap comprising a circular hole and an elastomeric layer, each elastomeric layer having a rectangular hole, the plurality of caps adapted to cooperate with the plurality of circular portions, each of the plurality of circular portions comprising an inlet and an outlet aligned with a long side of each rectangular hole to perfuse a culture chamber located in the rectangular hole of each elastomeric layer. Independent claim 10 is directed to a method of making the device. Korpinen et al. (US Patent Application Publication 2006/0234370) provides relevant prior art. Korpinen et al. discloses a multiwell plate (i.e., a plate with a plurality of circular portions) (para. 30), each well (10) provided with a cap (1) (para. 30), each cap comprising an O-ring (4a) (para. 25) and an inlet (6a) and an outlet (7a) for delivering fluid into a culture chamber (para. 26, 35). However, Korpinen et al. does not disclose an elastomeric layer having a rectangular hole having a culture chamber inside, nor each circular portion comprising an inlet and outlet hole to perfuse a culture chamber. There is no disclosure .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Orr et al. (US Patent Application Publication 2015/0247112) is directed to a multi-chamber device configured for perfusion and comprising elastomeric layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658.  The examiner can normally be reached on M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799